--------------------------------------------------------------------------------

EXHIBIT 10.2
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into and effective as of
this 6th day of August, 2010 by and between STAGE STORES, INC., a Nevada
corporation (the "Company"), and RUSS LUNDY, an individual (the "Executive").
WITNESSETH:
WHEREAS, the Board of Directors of the Company (the "Board") desires to provide
for the continued employement of the executive from and after the effective
date, and has determined that it is in the best interests of the Company to
appoint the Executive to the position of  Senior Vice President, Stores, of the
Peebles Division (the "Position"), subject to the terms and conditions of this
Agreement; and
WHEREAS, the Executive desires to be appointed to the Position, subject to the
terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.            EMPLOYMENT.  Company hereby appoints Executive to the Position,
and Executive hereby accepts such appointment to the Position, subject to the
terms and conditions set forth in this Agreement.  Subject to earlier
termination in accordance with Section 4 below, this Agreement shall continue in
effect for a period of thirty-six (36) months commencing from the effective date
hereof (the "Initial Term").  Upon the expiration of the Initial Term or any
Renewal Period (as hereafter described), the term of Executive's employment
under this Agreement shall automatically be extended for an additional
thirty-six (36) month period (a "Renewal Period"), subject to earlier
termination in accordance with Section 4 below, unless either the Company or
Executive notifies the other party in writing at least thirty (30) days prior to
the expiration of the Initial Term or the then current Renewal Period that the
Employment Period shall not be extended upon such expiration.
 
1.1  Failure to Extend by Company. In the event the Company notifies Executive
that the Employment Period shall not be extended at the expiration of the
Initial Term or the then current Renewal Period in accordance with Section 1,
such failure to extend shall constitute termination of this Agreement by the
Company without Good Cause (as defined in Section 4.2.2), and the Company and
Executive agree that the  Executive shall be entitled to receive the payments
described in Section 4.3.
 
1.2  Failure to Extend by Executive.  In the event Executive notifies the
Company that the Employment Period shall not be extended at the expiration of
the Initial term or the then current Renewal Period in accordance with
Section 1, such failure to extend shall constitute termination of this Agreement
by Executive without Good Reason (as defined in section 4.4.3), and the Company
and Executive agree that Executive shall be entitled to receive the payments
described in Section 4.5.

--------------------------------------------------------------------------------

2.            POSITION AND DUTIES.  During such time as Executive is employed
with the Company (the "Employment Period"), Executive shall serve in the
Position and shall have the normal duties, responsibilities and authority
associated with or related to such Position, subject to the power and authority
of the Board and executive officers of the company to expand or limit such
duties, responsibilities and authority and to override actions of the Executive.
 The Executive shall report to the Board and Executive Management of the
Company.  Executive shall devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) exclusively to the business and affairs of the
Company and its "Subsidiaries" (as hereafter defined) and any duty, task or
responsibility assigned or given to Executive by the Board, and Executive shall
perform his duties and responsibilities to the best of his abilities in a
diligent, trustworthy, businesslike and efficient manner. As used in this
Agreement, "Subsidiaries" shall mean any entity of which the securities having a
majority of the voting power in electing directors or managers are, at the time
of determination, owned by the Company either directly or through one or more
Subsidiaries.
 
2.1  Outside Directorships.  In the event Executive is invited, solicited or
otherwise asked to become a director, advisor or consultant for any entity or
organization of any type or function whatsoever (other than the Company or its
Subsidiaries, or any religious, charitable, civic or governmental enity
organization), the Executive shall notify the Board in writing of such
invitation, the entity or organization extending the invitation and the capacity
to be served by Executive for such entity or organization.  The Board shall have
the sole power and authority to authorize Executive to accept such invitation
based on such criteria and standards as the Board may determine, and Executive
shall not accept such invitation without the Board's prior written consent,
which consent shall not be unreasonably withheld.
 
2.2  Delegation by Board. Whenever this Agreement calls for action on the part
of the Board, the Board may delegate responsibility for such action to a duly
appointed committee of the Board including, but not limited to the Compensation
Committee of the Board, and Executive agrees to treat, comply with and be bound
by any action taken by such committee as if the Board had taken such action
directly.
 


3.            COMPENSATION AND BENEFITS.  During the Employment Period,
Executive shall be paid or receive compensation and benefits as follows:
 
3.1  Base Salary.  The base salary for Executive shall be $238,000 per year, or
such other rate as the Board may designate from time to time (the "Base
Salary").  The Base Salary shall be payable in regular installments in
accordance with the Company's general payroll practices and shall be subject to
withholdings for applicable taxes and other legally-required or
previously-agreed payroll deductions.  The Executive's performance shall be
evaluated annually in March of each year.  Any future salary increases will be
based on the Executive's individual performance and will be approved by the
Board in its sole discretion.
 
 
2

--------------------------------------------------------------------------------



3.2  Incentive Compensation.  For any fiscal year ending during the Employment
Period, the Board may, but is not obligated to, award incentive compensation to
the Executive based upon the Company's operating results for and the Executive's
performance during such fiscal year and such other performance objectives,
targets and criteria for the Executive that the Board may establish and adjust
for that fiscal year (the "Incentive Compensation").  The amount of any
Incentive Compensation shall be calculated as a percentage of the Base Salary
(current Target Rate is 50% of Base Salary) in effect during that fiscal year,
which percentage shall be determined and may be adjusted by the Board (the
"Target Rate") based on such results, performance and objectives.  In addition
to such results, performance and objectives, the Board may take into account any
extraordinary, unusual or non-recurring items realized or incurred by the
Company during that fiscal year deemed appropriate by the Board in determining
any Incentive Compensation.  The Company shall pay to the Executive any approved
Incentive Compensation on or around April 1 following the end of the fiscal year
for which the Incentive Compensation was based; provided, that the Executive was
employed in the Position as of that fiscal year end, and any such Incentive
Compensation shall be subject to withholdings for applicable taxes and other
legally-required or previously-agreed payroll deductions.
3.3  Medical, Dental and Other Benefits.   The Executive shall be eligible to
enroll and participate in any and all benefit plans the Company provides to its
senior level executives, as modified, amended or terminated from time to time in
accordance with the applicable policies or plan documents and which may include,
but not be limited to, medical and dental coverage, life and disability
insurance, retirement plans and deferred compensation plans.  The premiums,
costs and expenses for any benefit plans under which the Executive is
participating shall be borne by the Executive and the Company in accordance with
the Company's policies related to such plans.  The Executive shall receive five
(5) weeks of paid vacation each year, which if not taken may not be carried
forward to any subsequent year. The Executive shall not receive any compensation
for any unused vacation days and upon termination of employment for any reason,
any unused vacation days shall be forfeited.  Any and all benefits provided for
hereunder shall not be included in the definition of the term "Base Salary" as
that term is used in this Agreement.  All such benefits shall immediately cease
and terminate upon the later of (1) the termination date of the Employment
Period, (2) the expiration date of coverage under the terms of the applicable
plan document, or (3) the expiration date of coverage for such benefits by the
Company as described in Section 4; provided, that upon such termination, the
Executive shall have the right to elect to continue any or all of such health
benefits, programs or coverage, at his sole cost and expense, in accordance with
and subject to the terms and limitations set forth in the Consolidated Omnibus
Reconciliation Act of 1985 ("COBRA") and the regulations promulgated in
connection therewith.
3.4  Automobile Allowance.  Company shall provide the Executive with an
automobile allowance in the amount of $500.00 per month to be allocated at the
Executive's discretion, or such other monthly amount designated by the Board,
and that allowance shall be payable in regular installments in accordance with
the Company's general payroll practices.
3

--------------------------------------------------------------------------------

3.5  Business Expense.  The Company shall reimburse the Executive for all
reasonable travel, entertainment and other business expenses incurred by the
Executive in the course of performing the duties of the Position.  Those
expenses shall be reimbursed in accordance with the standard policies and
procedures of the Company in effect from time to time related to such
reimbursable expenses.
4.            TERMINATION; EFFECTS OF TERMINATION.  This Agreement may be
terminated upon the occurrence of any of the following events; provided that the
termination of this Agreement shall not affect either party's ongoing
obligations under this Agreement.  Upon such termination, the rights of the
Executive to receive monies and benefits from the Company shall be determined in
accordance with this Section 4, and the Executive agrees that such monies and
benefits are fair and reasonable and are the sole monies and benefits which
shall be due to him under this Agreement from the Company in the event of
termination.
4.1  Termination Due to Death or Disability.  This Agreement will automatically
terminate in the event of the Executive's death or Disability (as hereafter
defined).
4.1.1  Monies and Payments to the Executive.  Upon termination in the event of
the Executive's death or Disability, the Executive (or as applicable, his
designated beneficiary or personal representative or estate) shall be entitled
to receive: (i) earned and unpaid Base Salary, unreimbursed business expenses
due under Section 3.5 and any other benefits due under Section 3.3 or otherwise
through the date of such termination and (ii) any life insurance, disability
insurance or retirement plan benefits due under the terms of the applicable
policies or plans.  No other monies or benefits shall be payable or owed to the
Executive (or as applicable, his designated beneficiary or personal
representative or estate) under this Agreement.  The monies described in (i)
above shall be paid to the Executive (or as applicable, his designated
beneficiary or personal representative or estate) in a lump sum on the Company's
next regular payday after the date of such termination and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions.  The monies described in (ii) above shall be paid to
the Executive (or as applicable, his designated beneficiary or personal
representative or estate) in accordance with the terms of the applicable plans.
4.1.2  Disability Defined.  For the purposes of this Agreement, the Executive
shall be deemed to have terminated his employment by reason of "Disability", if
the Board shall determine that the physical or mental condition of the Executive
prevents him from the normal performance of his duties as determined by the
Board.
4.2  By Company For Good Cause.  Upon written notice to the Executive, the
Company may immediately terminate this Agreement at any time during the
Employment Period for "Good Cause" (as hereafter defined).
4.2.1  Monies and Payments to The Executive.  Upon termination for Good Cause,
the Executive shall be entitled to receive earned and unpaid Base
4

--------------------------------------------------------------------------------

Salary, unreimbursed business expenses due under Section 3.5 and any other
benefits due under Section 3.3 or otherwise through the date of such
termination, and no other monies or benefits shall be payable or owed to the
Executive under this Agreement. The monies described above shall be paid to the
Executive in a lump sum on the Company's next regular payday after the date of
such termination and shall be subject to withholdings for applicable taxes and
any other legally required or previously agreed payroll deductions.
4.2.2  Good Cause Defined.  "If the Company terminates the Executive's
employment for any of the following reasons, the termination shall be for "Good
Cause": (i) the Executive's criminal conviction of a felony by a federal or
state court of competent jurisdiction; (ii) a material and signficant act of
dishonesty by the Executive relating to the Company; (iii) a willful act or
failure to act by the Executive that substantially impairs his ability to
function as an employee of the Company and/or which substantially and negatively
impacts the Board's confidence and trust in the Executive (in the Board's
reasonable discretion); or (iv) the Executive's failure to follow a direct,
reasonable and lawful order from the Company's Board  within the reasonable
scope of the Position, which failure, if remediable, is not remedied within
thirty (30) days after written notice to the Executive."

4.3  By Company Without Good Cause.  Upon fifteen (15) days prior written notice
to the Executive, the Company may terminate this Agreement at any time during
the Employment Period without Good Cause.
4.3.1  Monies and Benefits to The Executive.  Upon termination without Good
Cause, the Executive shall be entitled to receive: (i) earned and unpaid Base
Salary, unreimbursed business expenses due under Section 3.5 and any other
benefits due under Section 3.3 or otherwise through the date of such
termination, and subject to his execution of a release of claims as described in
Section 4.7, (ii) one (1) times the aggregate of (x) the Base Salary plus
(y) the Incentive Compensation at the Target Rate in effect as of the date of
such termination, (iii) any Incentive Compensation for the fiscal year in which
such termination occurs pro-rated through the date of such termination;
provided, however, the Executive shall not receive any portion of the Incentive
Compensation under this Section 4.3.1(iii) unless the Board determines in good
faith that the Executive would have been entitled to receive any Incentive
Compensation for the fiscal year in which such termination occurred in
accordance with Section 3.2, (iv) continuation of the medical and dental
benefits described in Section 3.3 under which the Executive is participating as
of the date of such termination for a period of twelve (12) months from the date
of such termination; provided that such continuation of benefits shall be
pursuant to COBRA, with the Company paying such portions of the applicable
premiums as it would have paid had the Executive continued to be a full-time
active employee of Company for such period, and (v)  payment of outplacement
services for the Executive for a period of twelve (12) months from the date of
such termination; provided, however, the aggregate amount of such payments shall
not exceed
 
5

--------------------------------------------------------------------------------

$10,000.00.  Notwithstanding anything in this Section 4, however, the Company
shall not be required to commence or continue any payment of monies or benefits
other than those described in Section 4.3.1(i) above if the Executive attempts
to rescind the release of claims he has executed or fails to comply with his
ongoing obligations under this Agreement.
4.3.2  Payment of Monies and Benefits.  The payments described in Section
4.3.1(i) shall be paid to the Executive in a lump sum on the Company's next
regular payday after the date of such termination and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions.  Any payment described in Section 4.3.1(ii) shall be
paid to the Executive in twenty-six (26) equal installments on the Company's
regular bi-weekly paydays, commencing on the first regular payday that occurs
eight (8) or more days after the Executive returns an executed copy of any
release of claims provided by the Company, and continuing until fully paid, and
shall be subject to withholdings for applicable taxes and any other legally
required or previously agreed payroll deductions.  For purposes of Section 409A,
the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.  Any payment described in
Section 4.3.1(iii) shall be payable in a lump sum on or around April 1 following
the end of the fiscal year in which such termination occurred and shall be
subject to withholdings for applicable taxes and any other legally required or
previously agreed payroll deductions.  Any benefits described in Section
4.3.1(iv) shall be provided in accordance with the terms of the applicable plans
and in compliance with COBRA regulations.  The payment described in Section
4.3.1(v) shall be paid directly to the entity providing outplacement services to
the Executive within ten (10) days of receipt of an invoice or statement from
that entity.
4.4  By The Executive for Good Reason.   Upon thirty (30) days prior written
notice, the Executive may terminate this Agreement at any time during the
Employment Period for "Good Reason" (as hereafter defined and subject to the
notice and cure periods hereafter described).
4.4.1  Monies and Benefits to The Executive.  Upon termination for Good Reason,
the Executive shall be entitled to receive: (i) earned and unpaid Base Salary,
unreimbursed business expenses due under Section 3.5 and any other benefits due
under Section 3.3 or otherwise through the date of such termination or the date
on which the Company terminates this Agreement during such thirty (30) day
period; and, subject to his execution of a release of claims as described in
Section 4.7, (ii) one (1) times the aggregate of (x) the Base Salary plus
(y) the Incentive Compensation at the Target Rate in effect as of the date of
such termination, (iii) any Incentive Compensation for the fiscal year in which
such termination occurs pro-rated through the date of such termination;
provided, however, the Executive shall not receive any portion of the Incentive
Compensation under this Section 4.4.1(iii) unless the Board determines in good
faith that the Executive would have been entitled to receive any Incentive
Compensation for the fiscal year in which such termination occurred in
6

--------------------------------------------------------------------------------

accordance with Section 3.2, (iv) continuation of the medical and dental
benefits described in Section 3.3 under which the Executive is participating as
of the date of such termination for a period of twelve (12) months from the date
of such termination; provided that such continuation of benefits shall be
pursuant to COBRA, with the Company paying such portions of the applicable
premiums as it would have paid had the Executive continued to be a full-time
active employee of Company for such period, and (v) payment of outplacement
services for Executive for a period of twelve (12) months from the date of such
termination; provided, however, the aggregate amount of such payments shall not
exceed $10,000.00.  Notwithstanding anything in this Section 4, however, the
Company shall not be required to commence or continue any payment of monies or
benefits other than those described in Section 4.3.1(i) above if the Executive
attempts to rescind the release of claims he has executed or fails to comply
with his ongoing obligations under this Agreement.
4.4.2  Payment of Monies and Benefits.  The payments described in Section
4.4.1(i) shall be paid to the Executive on the Company's next regular payday
after the date of such termination and shall be subject to withholdings for
applicable taxes and any other legally required or previously agreed payroll
deductions.  Any payment described in Section 4.4.1(ii) shall be paid to the
Executive in twenty-six (26) equal installments on the Company's regular
paydays, commencing on the first regular payday that occurs eight (8) or more
days after the Executive returns an executed copy of any release of claims
provided by the Company, and continuing until fully paid, and shall be subject
to withholdings for applicable taxes and any other legally required or
previously agreed payroll deductions.  For purposes of Section 409A, the right
to a series of installment payments under this Agreement shall be treated as a
right to a series of separate payments. Any payment described in Section
4.4.1(iii) shall be payable in a lump sum on or around April 1 following the end
of the fiscal year in which such termination occurred and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions.  Any benefits described in Section 4.4.1(iv) shall be
provided in accordance with the terms of the applicable plans and in compliance
with COBRA regulations. The payment described in Section 4.4.1(v) shall be paid
directly to the entity providing outplacement services to the Executive within
ten (10) days of receipt of an invoice or statement from that entity.
4.4.3  Good Reason Defined.  For purposes of this Agreement, "Good Reason" shall
exist if, without the Executive's express written consent, the Company:
(i) materially reduces or decreases the Executive's Base Salary or Incentive
Compensation opportunity level from the level in effect on the Effective Date
(or some subsequent higher) level put into effect by the Board subsequent to the
Effective Date, unless such reduction or decrease is in connection with an
across-the-board reduction or decrease in the Base Salaries or Incentive
Compensation opportunity levels of all the Company's other senior level
executives, (ii) willfully fails to include  Executive in any incentive
compensation plans, bonus plans, or other plans and benefits provided by the
Company to other
7

--------------------------------------------------------------------------------

executive level executives, (iii) materially reduces, decreases or diminishes
the nature, status or duties and responsibilities of the Position from those in
effect on the Effective Date, and such reduction, decrease or diminution is not
reasonably related to or the result of an adverse change in the Executive's
performance of assigned duties and responsibilities, (iv) hires an executive
senior to the Executive; or (v) requires the Executive to (A) regularly perform
the duties and responsibilities of the Position at, or (B) relocate the
Executive's principal place of employment to, a location which is more than
fifty (50) miles from the location of the Executive's principal place of
employment as of the Effective Date.  Notwithstanding the above, Good Reason
shall not include the death, Disability or voluntary retirement of the Executive
or any other voluntary action taken by or agreed to by the Executive related to
the Position or his employment with the Company or its Subsidiaries.  Further,
Good Reason shall not include any of the events or conditions described in items
(i), (ii), (iii) or (iv) above unless the Executive provides notice to the
Company of the existence of the event or condition within ninety (90) days of
the initial existence of the event or condition and, upon receipt of such
notice, the Company has a period of at least thirty (30) days during which to
cure the event or condition. If requested by the Company, the Executive shall
continue to work exclusively for the Company during such thirty (30) day cure
period; provided, however, the Company shall have the right, in its sole
discretion, to terminate this Agreement at any time during such thirty (30) day
cure period upon written notice to the Executive.
4.5  By The Executive Without Good Reason.  Upon fifteen (15) days prior written
notice to the Company, the Executive may terminate this Agreement at any time
during the Employment Period without Good Reason.  If requested by the Company,
the Executive shall continue to work exclusively for the Company during such
fifteen (15) day period; provided, however, the Company shall have the right, in
its sole discretion, to terminate this Agreement at any time during such fifteen
(15) day period upon written notice to the Executive.
4.5.1  Monies and Benefits to The Executive.  The Executive shall be entitled to
receive earned and unpaid Base Salary, unreimbursed business expenses due under
Section 3.5 and any other benefits due under Section 3.3 or otherwise through
the date of such termination or the date on which the Company terminates this
Agreement during such fifteen (15) day period, and no other monies or benefits
shall be payable or owed to the Executive under this Agreement. The monies
described above shall be paid to the Executive in a lump sum on the Company's
next regular payday after the date of such termination and shall be subject to
withholdings for applicable taxes and any other legally required or previously
agreed payroll deductions.
4.6  By Company Due to Change in Control.  In the event a Change in Control (as
hereafter defined) occurs and during the period beginning six (6) months before
the Change in Control and ending twenty-four (24) months after the Change in
Control: (i) this Agreement is terminated by the Company or its successor
without Good Cause, or (ii) this Agreement is terminated by the Executive with
Good Reason, the
8

--------------------------------------------------------------------------------

Executive shall be entitled to receive, and the Company or its successor shall
be obligated to pay, the monies and benefits described in this Section 4.6, and
Sections 4.3 or 4.4 shall not be applicable to such Change in Control or
termination.
4.6.1  Monies and Benefits to the Executive.  Upon termination of the
Executive's employment in connection with a Change in Control, the Executive
shall be entitled to receive: (i) earned and unpaid Base Salary, unreimbursed
business expenses due under Section 3.5 and any other benefits due under Section
3.3 or otherwise accrued and unpaid, through the date of such termination of
employment, and subject to his execution of a release of claims as described in
Section 4.7, (ii) one and one-half (1½) times the aggregate of (x) the Base
Salary plus (y) the Incentive Compensation at the Target Rate in effect as of
the date of such termination, (iii) any Incentive Compensation for the fiscal
year in which such termination occurs pro-rated through the date of termination
at the target rate; (iv) continuation of the medical, dental and other benefits
described in Section 3.3 under which the Executive is participating as of the
date of such Change in Control for a period of eighteen (18) months from the
date of termination provided that such continuation of benefits shall be
pursuant to COBRA, with the Company paying such portions of the applicable
premiums as it would have paid had the Executive continued to be a full-time
active employee of Company for such period with no changes to such benefits or
plans.  (v) payment of outplacement services for Executive for a period of
twelve (12) months from the date of such Change in Control or termination;
provided, however, the aggregate amount of such payments shall not exceed
$10,000.00. Notwithstanding anything in this Section 4, however, the Company
shall not be required to commence or continue any payment of monies or benefits
other than as described in Section 4.3.1 above if the Executive attempts to
rescind the release of claims he has executed or fails to comply with his
[ongoing obligations under this Agreement.
4.6.2  Payment of Monies and Benefits.  The payments described in Section
4.6.1(i) shall be paid to the Executive in a lump sum on the Company's or its
successor' next regular payday, if applicable, or within thirty (30) days of the
date of termination, whichever is earlier, and shall be subject to withholding
for applicable taxes and any other legally required or previously agreed payroll
deductions.  Any payment described in Sections 4.6.1(ii) and (iii) shall be paid
to the Executive in a lump sum within thirty (30) days, but no sooner than eight
(8) days after the Executive returns an executed copy of any release of claims
provided by the Company (provided that such release be delivered to Executive
within seven (7) days or less following termination) and shall be subject to
withholdings of applicable taxes and any other legally required or previously
agreed payroll deductions.  Any benefits described in Section 4.6.1(iv) shall be
provided in accordance with the terms of the applicable plans and in compliance
with COBRA regulations.  The payments described in Section 4.6.1(v) shall be
paid directly to the entity providing outplacement services to Executive within
ten (10) days of receipt of an invoice or statement from such entity.
 
9

--------------------------------------------------------------------------------

4.6.3  Change in Control Defined.   For purposes of this Agreement, a "Change in
Control" shall be deemed to have occurred:
(a)  on such date within the 12-month period following the date that any one
person, or more than one person acting as a group (as defined in §1.409A
3(i)(5)(v)(B) of the Treasury Regulations), acquires ownership of stock that
represents twenty-five percent (25%) or more of the combined voting power of the
Company's then outstanding securities (the "Trigger Date"), that a majority of
the individuals who, as of the Trigger Date, constitute the Board (the
"Incumbent Board") are replaced by new members whose appointment or election is
not endorsed by a majority of the members of the Incumbent Board before the date
of such appointment or election;
(b)  as of the date that any one person, or more than one person acting as a
group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations),
acquires ownership of stock that, together with stock held by such person or
group, constitutes more than 50% of either (1) the then outstanding shares of
common stock of the Company or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons shall not be
considered to cause a Change in Control; or
(c)  the date any one person, or more than one person acting as a group (as
defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all, or substantially all, of the assets
of the Company, except for any sale, lease exchange or transfer resulting from
any action taken by any creditor of the Company in enforcing its rights or
remedies against any assets of the Company in which such creditor holds a
security interest.  Provided further, a transfer of assets by the Company shall
not be treated as a Change in Control if the assets are transferred to:

(i) A shareholder of the Company (immediately before the assettransfer) in
exchange for or with respect to its stock;

(ii) An entity, 50% or more of the total value or voting power ofwhichis owned,
directly or indirectly, by the Company;

(iii) A person, or more than one person acting as a group, that owns,directly or
indirectly, 50% or more of the total value or votingpower of all the outstanding
stock of the Company; or

(iv) An entity, at least 50% of the total value or voting power ofwhichis owned,
directly or indirectly, by a person described inparagraph (iii) herein.

10

--------------------------------------------------------------------------------

For purposes of subsection (c) and except as otherwise provided in paragraph
(i),  a person's status is determined immediately after the transfer of the
assets.
4.7  Execution of Release by the Executive.  Except for payment of earned and
unpaid Base Salary, unused and accrued vacation, unreimbursed business expenses
due under Section 3.5 and any other benefits due under Section 3.3 or otherwise
through the date of the Executive's termination, the Company shall not be
obligated to pay any portion of the monies and benefits described above, if any,
unless and until the Executive shall have executed and delivered to the Company
a release of all claims against the Company and its subsidiaries and successors
and their respective shareholders, partners, member, directors, managers,
officers, employees, agents and attorneys, arising out of or related to any act
or omission which occurred on or prior to the date on which the Executive's
employment was terminated, in form and substance satisfactory to the Company.
4.8   Section 409A.  This Agreement is intended to comply with Internal Revenue
Code Section 409A and related U.S. Treasury regulations or pronouncements
("Section 409A") and any ambiguous provision will be construed in a manner that
is compliant with or exempt from the application of Section 409A.
 Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on his date of termination to be a "specified employee"
within the meaning of that term under Section 409A(a)(2)(B) of the Internal
Revenue Code, then the payments and benefits under this Agreement that are
subject to Section 409A and paid by reason of a termination of employment shall
be made or provided (subject to the last sentence hereof) on the later of (A)
the payment date set forth in this Agreement, or (B) the date that is the
earliest of (i) the expiration of the six-month period measured from the date of
the Executive's termination of employment or (ii) the date of the Executive's
death, if applicable (the "Delay Period").  Payments subject to the Delay Period
shall be paid to the Executive without interest for such delay in payment.
4.9  Conditions of Reimbursement.  With respect to any reimbursement of expenses
of, or any provision of in-kind benefits to, the Executive, as specified under
this Agreement, such reimbursement of expenses or provision of in-kind benefits
shall be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in‑kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Internal Revenue Code; (2) the reimbursement of an
eligible expense shall be made no later than the end of the year after the year
in which such expense was incurred; and (3) the right to reimbursement or
in‑kind benefits shall not be subject to liquidation or exchange for another
benefit.
5.            POST-EMPLOYMENT DUTIES.  For a period of three (3) years following
the termination of this Agreement, the Executive shall: (i) fully and truthfully
cooperate and assist the Company and its subsidiaries or successors, to the
fullest extent possible, in any and all issues, matters, legal proceedings or
litigation related to or associated with the business,
11

--------------------------------------------------------------------------------

management or operation of or any other matter involving the Company or its
subsidiaries or successors in any way or of any nature whatsoever arising from,
related to or connected with any period in which the Executive was employed by
or otherwise provided services to the Company or its subsidiaries or successors
or in which the Executive has or may have past knowledge, information or
experience or applicable expertise, and (ii) fully cooperate, assist,
participate and work with the Company or its subsidiaries or successors on any
and all issues or matters for which the Company or its subsidiaries or
successors may seek the Executive's cooperation, assistance, participation,
involvement or consultation. Such assistance shall be provided at such times and
dates which shall not unreasonably interfere or conflict with the Executive's
then current employment.  The Company or its successor shall reimburse the
Executive for any and all costs and expenses reasonably incurred by the
Executive in providing such assistance in accordance with the standard policies
and procedures of the Company or its successor in effect from time to time
related to such reimbursable expenses.
6.            CONFIDENTIAL INFORMATION.  The Company agrees that during the
course of and in connection with the Executive's employment with the Company,
the Company will provide and the Executive agrees to accept access to and
knowledge of Confidential Information (as hereafter defined). Confidential
Information may include but is not limited to business decisions, plans,
procedures, strategies and policies, legal matters affecting the Company and its
subsidiaries and their respective businesses, personnel, customer records
information, trade secrets, bid prices, evaluations of bids, contractual terms
and arrangements (prospective purchases and sales), pricing strategies,
financial and business forecasts and plans and other information affecting the
value or sales of products, goods, services or securities of the Company or its
subsidiaries, and personal information regarding employees (collectively, the
"Confidential Information"). The Executive acknowledges and agrees the
Confidential Information is and shall remain the sole and exclusive property of
the Company or such subsidiary.  The Executive shall not disclose to any
unauthorized person, or use for the Executive's own purposes, any Confidential
Information without the prior written consent of the Board, which consent may be
withheld by the Board at its sole discretion, unless and to the extent that the
aforementioned matters become generally known to and available for use by the
public other than as a result of the Executive's acts or omissions.  The
Executive agrees to maintain the confidentiality of the Confidential Information
after the termination of the Executive's employment; provided, further, that if
at any time the Executive or any person or entity to which the Executive has
disclosed any Confidential Information becomes legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose any of the Confidential Information, the Executive
shall provide the Company with prompt, prior written notice of such requirement
so the Company, in its sole discretion, may seek a protective order or other
appropriate remedy and/or waive compliance with the terms hereof.  In the event
that such protective order or other remedy is not obtained or the Company waives
compliance with the provisions hereof, the Executive shall ensure that only the
portion of the Confidential Information which the Executive or such person is
advised by written opinion of the Company's counsel that the Executive is
legally required to disclose is disclosed, and the Executive further covenants
and agrees to exercise reasonable efforts to obtain assurance that the recipient
of such Confidential Information shall not further disclose such Confidential
Information to others, except as required by law, following such disclosure.  In
addition the Executive covenants and agrees to deliver to the Company upon
termination of this Agreement, and at any other time as the Company may request,
any and all
12

--------------------------------------------------------------------------------

property of the Company including, but not limited to, keys, computers, credit
cards, company car, memoranda, notes, plans, records, reports, computer tapes,
printouts and software, Confidential Information in any form whatsoever, and
other documents and data (and copies thereof) and relating to the Company or any
subsidiary which he may then posses or have under his control or to which the
Executive had access to or possession of in the course of such employment.
7.            PROTECTION OF OTHER BUSINESS INTERESTS
7.1  Additional Protection of Confidential Information.  The Executive agrees
that due to the Executive's knowledge of the Confidential Information, the
Executive would inevitably use and/or disclose that information, in breach of
the Executive's confidentiality and non-disclosure obligations under this
Agreement, if the Executive worked in certain capacities or engaged in certain
activities for a period of time following the termination of the Executive's
employment relationship with the Company, specifically in the position which
involved either (i) responsibility and decision-making authority or input at the
executive level regarding any subject, or (ii) responsibility or decision-making
authority or input at any management level in the Executive's individual area of
assignment with the Company, or (iii) responsibility or decision-making
authority or input that otherwise allows for the use of the Confidential
Information for the benefit of any person (including the Executive) or entity
that competes with the Company (the "Restricted Occupations").  Therefore,
except with the prior written consent of the Company, for three (3) years
following termination of the Executive's employment with the Company, the
Executive agrees not to be an employed by, consult for or otherwise act on
behalf of any person or entity (without regard to geographic location) in any
capacity in which the Executive would be involved, directly or indirectly, in a
Restricted Occupation.  For purposes of the foregoing, a business shall be
deemed to compete with the Company if such business (a) operates apparel stores
in small markets (populations of less than 25,000) and (b) operates a
significant number of its apparel stores (75% or more of its total apparel
stores) in 10,000 to 30,000 square foot formats. The Executive acknowledges that
this commitment is intended to protect the Confidential Information and is not
intended to be applied or interpreted as a covenant against competition.
7.2  Reasonableness of Restriction.  The Company has attempted to place the most
reasonable limitations on the Executive's subsequent business activities as are
necessary to protect the Confidential Information and the Executive agrees that
such restrictions are reasonable.  In order to accommodate the Executive in
obtaining subsequent employment, the Company may, in its discretion, grant a
waiver of one or more of the restrictions or subsequent business activities
described in Section 7.1.  A request for a waiver shall be in writing and must
be received by the Company at least thirty (30) days before the proposed
commencement date of the Restricted Occupation for which the Executive is
seeking a waiver. The request must include the full name and address of the
organization with or for which the Executive proposes to perform the Restricted
Occupation, the title to be held or capacity to be occupied by the Executive and
a complete description of the responsibilities, decision-making authority and
duties the Executive expects to perform in such Restricted Occupation.  If the
Company decides to grant a waiver in its sole discretion, the waiver may be
subject to such restrictions and conditions as the Company may impose.  Also,
the granting of such waiver shall not be deemed to make the Confidential
Information public and the Confidential Information shall remain
13

--------------------------------------------------------------------------------

confidential.  Further, except as specifically provided in the waiver, the
Executive's obligations of confidentiality and non-disclosure under this
Agreement shall continue in full force and effect.
7.3  Protection of Other Business Relationships.  The Executive understands that
the Executive's position with the Company is one of trust and confidence and
that he has an obligation to protect the Company's assets, including its
investment in the training of its other employees, both during and following his
employment relationship.  Therefore, the Executive agrees that for three (3)
years following his employment with the Company, the Executive will not,
directly or indirectly on behalf of any person (including the Executive) or
entity, solicit any of the employees of the Company or its subsidiaries or
successor to cease employment with the Company or any subsidiary or successor.
8.   ARBITRATION.  Should any dispute arise relating to the meaning,
interpretation, enforcement or application of this Agreement, the dispute shall
be settled in Harris County, Texas, in accordance with the terms, conditions and
requirements described or contained in the Company's arbitration policy, if any,
and Rules of the American Arbitration Association governing individual employee
agreements, and all costs of such arbitration including, but not limited to
reasonable attorney's fees and costs, shall be borne by the losing party.  The
Company, however, shall be entitled to obtain injunctive relief from any court
of competent jurisdiction to enforce any provisions of this Agreement.
In the event the Company does not have an arbitration program, the Executive and
the Company acknowledge that their employment relationship and this Agreement
relate to interstate commerce and agree that any disputes, claims or
controversies between the Executive and the Company or any subsidiary which may
arise out of the Executive's employment relationship with Company and/or this
Agreement shall be settled by arbitration.  Any arbitration shall be in
accordance with the Rules of the American Arbitration Association governing
individual employee agreements and shall be undertaken pursuant to the Federal
Arbitration Act.  Arbitration will be held before a single arbitrator in Harris
County, Texas unless the Executive and the Company or the involved subsidiary
mutually agree on another location.  The decision of the arbitrator will be
enforceable in any court of competent jurisdiction.  The arbitrator may award
costs and attorneys' fees in connection with the arbitration to the prevailing
party; however, in the arbitrator's discretion, each party may be ordered to
bear that party's own costs and attorneys' fees.  Punitive, liquidated or
indirect damages shall not be awarded by the arbitrator unless such damages
would be awarded by a court of competent jurisdiction applying the relevant law.
 The arbitrator shall have the authority to award injunctive or other equitable
relief; however, nothing in this agreement to arbitrate, shall preclude the
Company or involved subsidiary from obtaining injunctive relief or other
equitable from a court of competent jurisdiction prohibiting any on-going
breaches of this Agreement by the Executive while the arbitration is pending.
9.   NOTICES.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or mailed by first class mail, return
receipt requested, to the recipient at the address indicated below:

To the Executive: Russ Lundy 15700 Christanna Highway Lawrenceville, VA 23868

14

--------------------------------------------------------------------------------

To Company:    Stage Stores, Inc. 10201 Main Street Houston, Texas  77025
Attention:  Executive VP, Human Resources With a copy to:     McAfee & Taft Two
Leadership Square 211 North Robinson, 10th floor Oklahoma City, Oklahoma
73102-7103 Attn:  N. Martin Stringer, Esq.

                                                                                                                                            
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.
 
10.   GOVERNING LAW.  Except as provided in Section 8, all issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of Texas or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Texas.  In furtherance of the foregoing and except as
provided in Section 8, the internal law of the State of Texas shall control the
interpretation and construction of this Agreement, even though under the
jurisdiction's choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.
11.  SEVERABILITY.  Each section, subsection and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant or provision
of this Agreement.  In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable, that provision shall be deemed
limited by construction in scope and effect to the minimum extent necessary to
render it valid and enforceable, and, in the event that a limiting construction
is impossible, the invalid or unenforceable provision shall be deemed severed
from this Agreement, but every other provision of this Agreement shall remain in
full force and effect.
12.  AMENDMENTS; MODIFICATIONS.  Neither this Agreement nor any term or
provision in it may be changed, waived, discharged, rescinded or terminated
orally, but only by an agreement in writing signed by the party against whom or
which the enforcement of the change, waiver, discharge, rescission or
termination is sought.
13.  WAIVER.  No failure on the part of either party to this Agreement to
exercise, and no delay in exercising, any right, power or remedy created under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by any such party preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  No waiver by either party to this Agreement to any breach of, or
default in, any term or condition of this Agreement shall constitute a waiver of
or assent to any succeeding breach of or default in the same or any other term
or condition of this Agreement.  The terms and provisions of this Agreement,
whether individually or in their entirety, may only be waived in writing and
signed by the party against whom or which the enforcement of the waiver is
sought.
15

--------------------------------------------------------------------------------

14.  SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and inure to
the benefits of the successors, assigns, heirs, legatees, devisees, executors,
administrators, receivers, trustees and representatives of the Executive and the
Company and its Subsidiaries and their respective successors, assigns,
administrators, receivers, trustees and representatives.
15.  HEADINGS.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
16.  COUNTERPARTS.  This Agreement may be executed in counterparts, each of
which is deemed to be an original and both of which taken together constitute
one and the same agreement.
17.  FEES AND EXPENSES.  All costs and expenses incurred by either party in the
preparation and negotiation of this Agreement shall be borne solely by the party
incurring such expense without right of reimbursement.
18.  FURTHER ASSURANCES.  The Executive and the Company covenant and agree that
each will execute any additional instruments and take any actions as may be
reasonably requested by the other party to confirm or perfect or otherwise to
carry out the intent and purpose of this Agreement.
19.  CONSTRUCTION.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Executive and the Company, and no presumption or burden of proof shall
arise favoring or disfavoring either by virtue of the authorship of any of the
provisions of this Agreement.
20.  SURVIVAL.  The Executive and the Company agree that the terms and
conditions of Sections 4 through 15 (inclusive), 19, 20 and 21 shall survive and
continue in full force and effect, notwithstanding any expiration or termination
of the Employment Period or this Agreement.
21.  ENTIRE AGREEMENT.  This Agreement contains and constitutes the entire
agreement between the Executive and the Company and supersedes and cancels any
prior agreements, representations, warranties, or communications, whether oral
or written, between the Executive and the Company or its subsidiaries relating
to the subject matter hereof in any way.
22.  GENDER; NUMBER PLURALITY.  Unless the context otherwise requires, whenever
used in this Agreement the singular shall include the plural, the plural shall
include the singular, and the masculine gender shall include the neuter or
feminine gender and vice versa.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
16

--------------------------------------------------------------------------------

"COMPANY"
STAGE STORES, INC.,
a Nevada Corporation
 
 
 
/s/  Andrew T. Hall
 
By:      Andy Hall
 
Title:   President & CEO

 
 
 
 
"EXECUTIVE"
/s/  Russell Lundy
 
Russ Lundy, an individual




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------